Citation Nr: 1411378	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-00 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michelle S. Wolf, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to April 1962.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter was subsequently transferred to the RO in White River Junction, Vermont, which retains jurisdiction.  The appellant and her daughter testified before the undersigned in a February 2014 video-conference hearing.  A hearing transcript was associated and reviewed.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connected schizophrenia contributed to the cause of the Veteran's death from pneumonia, in that it caused him to be noncompliant with oxygen treatment. 

2. DIC based on service connection for the cause of the Veteran's death is a greater benefit than DIC based on section 1318; therefore the latter claim is moot.



CONCLUSIONS OF LAW

1.  The criteria to establish DIC on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).

2.  As a greater DIC benefit is awarded, DIC based on section 1318 is dismissed.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. § 3.151 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the Veteran's service-connected mental health disability contributed to his death by interfering with treatment that could have prolonged his life.  At the time of his death, the Veteran was rated 100 percent disabled for schizophrenia, schizo-affective type, and bipolar disorder.  

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death certificate shows that the cause of the Veteran's death was respiratory failure as a consequence of pneumonia.  The Veteran had smoked since service and developed chronic obstructive pulmonary disease (COPD).  The year prior to his death, he was hospitalized for pneumonia, hypoxia, and respiratory failure, which included oxygen treatment at the University of Massachusetts Medical Center.  Oxygen treatment was to continue after discharge from the hospital.  The Veteran was living in an assisted living home.  The Veteran had delusions according to mental health notes from the geriatric home.  He was confused about his surroundings and his illnesses.  Nursing home and geriatric treatment notes show he was not compliant with oxygen treatment and often refused it.  

In January 2011, Dr. BV provided an opinion that the Veteran's mental illness hastened his death.  Dr. BV cited medical research explaining that for patients with chronic hypoxia or low blood oxygen levels, like the Veteran, long term oxygen therapy was the one thing that improves survival.  He explained that the Veteran's mental disorder caused chronic irritability and decreased judgment that caused him to refuse oxygen treatment, thus contributing to death.  The evidence supports the conclusion that the Veteran's service-connected mental health disability contributed to his death such that service connection for cause of death is warranted.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As DIC based on service connection for cause of death is a greater award, the claim for DIC based on 38 U.S.C.A. § 1318 is moot and dismissed.  See 38 C.F.R. § 3.151 (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).


ORDER

Service connection for the cause of the Veteran's death is granted.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is dismissed.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


